In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00059-CV

MARILYN MAILLOUX, Appellant                 §   On Appeal from County Court at Law No. 2

                                            §   of Denton County (CV-2019-00977)
V.
                                            §   October 29, 2020

KJ ENVIRONMENTAL MANAGEMENT,                §   Memorandum Opinion by Justice Womack
INC., Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s summary judgment. It is ordered that the trial court’s

summary judgment is affirmed.

      It is further ordered that appellant Marilyn Mailloux shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack